—Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered December 21, 1993, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fourth degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
*194Since defendant violated every term of his plea agreement, the court properly imposed an enhanced sentence (see, People v Figgins, 87 NY2d 840, 841). Defendant’s contention that his guilty plea was involuntary because he was not apprised of the post-plea conditions until after accepting the plea bargain is unpreserved for review, and without merit (see, People v Lewis, 214 AD2d 415, lv denied 86 NY2d 797; People v Ramirez, 210 AD2d 56, lv denied 84 NY2d 1037). The court properly denied defendant’s motion to withdraw his guilty plea, which was based on conclusory claims of innocence, coercion, and ineffective assistance of counsel (People v Ortiz, 221 AD2d 176). Since defendant’s application was without merit, defense counsel’s representation at the motion to withdraw his guilty plea was not ineffective, and the court did not need to appoint new counsel upon defense counsel’s refusal to adopt defendant’s motion (People v Ortiz, supra, at 177).
We perceive no abuse of sentencing discretion. Concur— Murphy, P. J., Wallach, Mazzarelli and Andrias, JJ.